977 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dee HARRIS, Plaintiff-Appellant,v.Edward C. ALDRIDGE, Jr., Secretary;  Department of the AirForce, Defendants-Appellees.
No. 90-16184.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1992.*Decided Oct. 2, 1992.

Before ALARCON, BOOCHEVER and CYNTHIA HOLCOMB HALL, Circuit Judges.


1
MEMORANDUM**


2
Dee Harris appeals from the district court's judgment in favor of the Secretary of the Air Force on Harris' claim of racial discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   Harris contends that the district court's factual findings are clearly erroneous.   She has failed, however, to provide us with a transcript of the district court proceedings as required by Rule 10(b)(2) of the Federal Rules of Appellate Procedure.   An appellant who attacks a district court's findings on appeal "must include in the record all of the evidence on which the District Court might have based its findings."   Thomas v. Computax Corp., 631 F.2d 139, 141 (9th Cir.1980).   Harris' failure to comply with Rule 10(b)(2) precludes us from reaching the merit of her contentions.   Accordingly, this appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3